210 Mich. App. 121 (1995)
533 N.W.2d 332
PREMO
v.
GENERAL MOTORS CORPORATION
Docket No. 161661.
Michigan Court of Appeals.
Submitted February 8, 1995, at Grand Rapids.
Decided April 21, 1995, at 10:15 A.M.
Mossner, Majoros & Alexander, P.C. (by T.L. Majoros and William S. Pearson), for the plaintiffs.
Lippert & Humphreys, P.C. (by A.T. Lippert, Jr.), for the defendant.
Before: MURPHY, P.J., and MacKENZIE and HOEKSTRA, JJ.
MacKENZIE, J.
This case involves a negligence claim. Plaintiffs appeal as of right from an order granting summary disposition for defendant pursuant to MCR 2.116(C)(8). We affirm.
Plaintiff Linda Premo was injured when the vehicle in which she was riding was struck by a vehicle owned and driven by Eugene R. Kusowski, an off-duty employee of defendant General Motors, who was allegedly intoxicated at the time of the accident.
Plaintiffs alleged that Kusowski was supposed to work at defendant's plant on June 8, 1991, from 4:00 P.M. until midnight, but that he left the workplace without authorization at approximately 11:00 P.M. They alleged that he consumed alcohol before and during work, and that when he left defendant's premises at 11:00 P.M., he went directly to a bar and consumed more alcohol. The accident occurred approximately 1 1/2 hours later, at 12:30 A.M. on June 9, 1991.
The trial court dismissed plaintiffs' negligence claim on the basis that they had failed to plead an actionable legal duty. Plaintiffs' complaint alleged that General Motors had a policy or "practice, procedure and/or custom" of not allowing employees to leave the plant in their automobiles while intoxicated, but instead detaining them and arranging alternative transportation to their homes. Plaintiffs alleged that this practice was for the *123 protection of both the employee and the motoring public, and that, therefore, General Motors owed Premo, as a member of the motoring public, a duty not to allow Kusowski to leave the plant in his automobile in an intoxicated state.
On appeal, plaintiffs contend that the trial court erred in concluding that General Motors did not owe Premo a duty to detain Kusowski and arrange alterative transportation for him. We disagree.
The employer-employee relationship between defendant and Kusowski did not give rise to a duty to Premo. Although fundamentally a dramshop case, Millross v Plum Hollow Golf Club, 429 Mich. 178; 413 NW2d 17 (1987), is instructive here. In Millross, an employer served cocktails to an employee at a workplace dinner. While driving home, the employee struck and killed the plaintiff's decedent. The plaintiff sued the employer, alleging that it was negligent in failing to properly supervise the employee or provide him with an alternative means of transportation home. The Supreme Court held that "the special relationship between employer and employee does not of itself require the employer to protect third parties from off-premises injuries, either by supervising the consumption of alcohol or providing alternate transportation." 429 Mich. 196. See also 2 Restatement Torts, 2d, § 317, p 125.
Plaintiffs acknowledge the holding of Millross, but contend that they nevertheless have stated a claim based on the principle that one who voluntarily assumes a duty has an obligation to exercise some degree of care and skill in the performance of what he has undertaken. See Lindsley v Burke, 189 Mich. App. 700, 704; 474 NW2d 158 (1991); 2 Restatement Torts, 2d, § 324A, p 142. Plaintiffs' reliance on this principle is misplaced. Defendant's internal policy of preventing intoxicated employees *124 from driving did not, as a matter of public policy, amount to General Motors' assumption of a duty to protect the public at large. See Buczkowski v McKay, 441 Mich. 96, 99, n 1; 490 NW2d 330 (1992). The trial court's opinion aptly states the public policy reasons militating against imposing a duty under these facts.
Significant and compelling public policy reasons support a conclusion of an insufficient "undertaking" in this case. Alcohol and substance abuse is a serious societal problem causing significant human suffering and economic loss. In the work setting alcohol use and related problems undoubtedly cost employers and the national economy hundreds of millions, if not billions, of dollars each year in lost work time, efficiency, product quality, health and medical costs, workers' compensation, etc. To impose liability upon an employer who, by means of work rules, policies, etc. undertakes to address the problem of alcohol use and/or abuse is clearly against public policy and would encourage employers to abandon all efforts which could benefit such employees in order to avoid future liability.
Questions regarding duty are for the court to decide as a matter of law. Williams v Cunningham Drug Stores, Inc, 429 Mich. 495, 500; 418 NW2d 381 (1988). Duty involves the question whether the defendant is under any obligation for the benefit of the particular plaintiff and concerns the problem of the relationship between individuals that imposes upon one a legal obligation for the benefit of the other. Buczkowski, supra, p 100, citing Friedman v Dozorc, 412 Mich. 1, 22; 312 NW2d 585 (1981). It is an expression of the sum total of those considerations of policy that leads the law to say that the plaintiff is entitled to protection. Buczkowski, *125 supra. In this case, the relationship between defendant and Premo was too remote to obligate defendant to protect her.
Affirmed.